NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT

DAVID DANIELS, JR.,                )
                                   )
           Appellant,              )
                                   )
v.                                 )                  Case No. 2D17-3611
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed October 19, 2018.

Appeal from the Circuit Court for Collier
County; Christine Greider, Judge.

Howard L. Dimmig, II, Public Defender,
and Clark E. Green, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General, for
Appellee.


PER CURIAM.


              Affirmed.


NORTHCUTT, CASANUEVA, and BADALAMENTI, JJ., Concur.